In a proceeding pursuant to CPLR 7503 to stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated September 4, 1997, which denied the petition.
• Ordered that the order is affirmed, with costs.
The Supreme Court did not err in denying the petition to stay arbitration. The record does not support the petitioner’s allegation that the respondent insured failed to cooperate with the investigation of her claim. Moreover, the record indicates that the petitioner had ample time to seek discovery of the insured, but that it unjustifiably failed to do so (see, Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487; Matter of Allstate Ins. Co. v Urena, 208 AD2d 623). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.